DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s amendment to claims 1, 2, 6 in the reply filed on 10/08/2020 is acknowledged.
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art reference Carducci ‘591 in addition to previously relied on references below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, 10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0087286 to Carducci et al (“Carducci”) in view of US 2001/0032591 to Carducci et al (“Carducci’591”).
Claim 1:  A substrate processing apparatus comprising: a chamber (140 [chamber body assembly], Fig. 1); a placing table (161) provided inside the chamber (140) and configured to place a processing target substrate (105 [substrate]) thereon (see para. [0033]); a pedestal (157/162/163) configured to support the placing table (161) from a lower side of the placing table (161, see Fig. 1); an exhaust port (196 [exhaust port]) disposed below the pedestal (157/162/163, Fig. 1).
However Carducci does not disclose a deposit collector provided on a lower surface of a lower portion of the pedestal that is perpendicular to a center axis of an inner 
Carducci’591 discloses a deposit collector (40 [flange] of 38 [inner liner], interpreted as a component that collects deposits, [0025], Fig. 1)  provided on a lower surface of a lower portion of a pedestal (lower surface of lower portion of 22 [susceptor], where it contacts 22) that is perpendicular to a center axis of an inner sidewall of the chamber (see Fig. 1 where 40/38 appears to be perpendicular to center axis of chamber sidewall) to face the exhaust port (32 [pumping channel], see Fig. 1 where 40/38 faces 32 by sitting above it), and configured to collect a deposit in the chamber (see para. [0025-0026]) for the purpose of minimizing the need to clean major chamber components thus avoiding accumulation of undesirable residue during operation of the plasma chamber (see para. [0025]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the deposit collector and location as taught by Carducci’591 with motivation to minimize the need to clean major chamber components thus avoiding accumulation of undesirable residue during operation of the plasma chamber.
Claim 2: The apparatus of Carducci in view of Carducci’591 discloses wherein the chamber (140 [chamber body assembly], Fig. 1, Carducci) has a substantially cylindrical inner sidewall (see Fig. 4 where 140 appears to be cylindrical), the pedestal (157/162/163) is considered capable to include a sidewall (vertical portion of 157/163) that extends vertically to face the cylindrical inner sidewall of the chamber (142 of 140), 
Claim 3: The apparatus of Carducci in view of Carducci’591 discloses wherein another deposit collector (144 [upper liner assembly] or 187 [evacuation liner], Fig. 1, Carducci) is additionally placed on at least one of a side surface of the pedestal, an upper surface of each of the plurality of upper support beams, a side surface of the upper or lower support beams, and a lower surface of each of the plurality of lower support beams (see para. [0046] where they are multiple locations).
Claim 4: The apparatus of Carducci in view of Carducci’591 discloses wherein the placing table (161, Fig. 1, Carducci) has a substantially cylindrical outer sidewall (see Fig. 4), wherein the exhaust port (196 [exhaust port]) has a substantially cylindrical shape (see Fig. 1-5 and para. [0046-0047]), the chamber (140), the placing table (161), and the exhaust port (196) are arranged such that a center axis of the processing target substrate placed on the placing table coincides with the center axis of the inner sidewall of the chamber (see para. [0046], [0049]), a center axis of an outer sidewall of the placing table 
the plurality of upper support beams (upper wall portions of 180) and the plurality of lower support beams (lower wall portions of 180) are arranged such that the center axis of the processing target substrate (105) placed on the placing table (161) passes through each of a center of an arrangement of the plurality of upper support beams and a center of an arrangement of the plurality of lower support beams (see Fig. 1, 5 where they appear to pass through the center).
Claim 8: The apparatus of Carducci in view of Carducci’591 discloses wherein another deposit collector (144 [upper liner assembly, Fig. 1, Carducci) is additionally arranged at each of a position below a placement surface of the placing table, on an inner sidewall of the chamber (inner sidewall of 142) and on an outer sidewall of the placing table.
Claim 10: The apparatus of Carducci in view of Carducci’591 discloses wherein the deposit collector (40 of 38, Fig. 1, Carducci’591) is formed of a metal (see para. [0027-0028] where 40 of 38 is made of metal).
Claim 12: The apparatus of Carducci in view of Carducci’591 discloses an exhaust space (space of 42 [aperture], Fig. 1, Carducci) is considered capable to be interposed between the deposit collector (40 of 38, Fig. 1, Carducci’591, para. [0031] where exhaust gases flow from 30 through 42 to 32) and the exhaust port (32, Fig. 1, Carducci’591) such that an exhaust path (30 [exhaust manifold]) that is provided around the placing table (top of 22) communicates with the exhaust space (space of 42, see para. 
Claim 13: The apparatus of Carducci in view of Carducci’591 discloses wherein the deposit collector (40 of 38, Fig. 1, Carducci’591) is considered capable to be configured to collect the deposit (see para. [0025-0028]).  Regarding the limitation “to collect the deposit contained in a gas exhausted through the exhaust path and the exhaust space in the chamber,” the apparatus of Carducci in view of Carducci’591 has the structure necessary to perform (see also Fig. 1, Carducci and Fig. 1, Carducci’591).  Additionally, the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II.
Claim 14: The apparatus of Carducci in view of , Carducci’591 discloses wherein an exhaust path (189 [evacuation passages], Fig. 5, Carducci) is provided around the placing table (161), and the exhaust path (189) is provided between two adjacent upper support beams (interpreted as walls on either side of 189) of the plurality of upper support beams and two adjacent lower support beams (interpreted as walls on either side of 189) of the plurality of lower support beams when viewed in a transversal cross section (see Fig. 5).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carducci and Carducci’591 as applied to claims 1-4, 8, 10, 12-14 above, and further in view of US 2009/0217634 to Choi.
Regarding Claim 5: The apparatus of Carducci in view of Carducci’591 discloses a sidewall (142, Fig. 1, Carducci) of the chamber (140) below the pedestal (below 157/162/163, see Fig. 1). 
However the apparatus of Carducci in view of Carducci’591 does not explicitly disclose wherein the sidewall of the chamber is provided with a window that is opened at the time of carry-in/out of the deposit collector.
However Choi discloses wherein the sidewall of the chamber (sidewall of 110 [housing], Fig. 5) is provided with a window (113/115 [pair of covers]) that is opened at the time of carry-in/out of the deposit collector (150 [trap plates], see para. [0074]) for the purpose of easily taking out the trap plates out of the housing when the trapped reaction residual product of reaction is removed (see para. [0074]). Window is interpreted as a component that can be opened/closed.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the window taught by Choi to the sidewall of the apparatus of Carducci in view of Carducci’591 with motivation to easily take out the trap plates out of the housing when the trapped reaction residual product of reaction is removed.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Carducci and Carducci’591 as applied to claims 1-4, 8, 10, 12-14 above, and further in view of US 2010/0012292 to Yamazaki.
Claim 6: The apparatus of Carducci in view of Carducci’591 discloses wherein a space (inside 180, Fig. 1, Carducci) is formed inside the pedestal by the sidewall (142), 
However the apparatus of Carducci in view of Carducci’591 does not explicitly disclose a cooler provided in the space and on an upper surface of the lower portion of the pedestal, corresponding to the deposit collector that is provided on the lower surface of the lower portion of the pedestal in order to cool the deposit collector through the lower surface of the lower portion of the pedestal.
However the cooling device is not disclosed above a corresponding position on the lower surface of the pedestal where the collecting member is located in order to cool the collecting member through the lower surface of the pedestal.
Yamazaki teaches that is a cooler (60 [coolant introducing unit], Fig. 2-3) is further provided atop a beam (ceiling portion of 42 [housing]) corresponding to a position where the deposit collector (48 [trap element]) is located through a lower surface of the beam (top beam of 42), for the purpose of further improving trapping efficiency of the exhaust (see para. [0057]). Yamazaki also discloses other locations and configurations are possible (para. [0048], [0090], [0065-0067]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cooler and location(s) and optimization taught by Yamazaki with motivation to further improve trapping efficiency of the exhaust.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Carducci,  Carducci’591, and Yamazaki as applied to claim 6 above, and further in view of US 2008/0156266 to Yamamoto et al (“Yamamoto”)
Claim 7: The apparatus of Carducci in view of Carducci’591 and Yamazaki does not explicitly disclose wherein the cooler cools the lower surface of the lower portion of the pedestal using any one of water, air, and brine as a coolant.
However Yamamoto discloses wherein a cooling device (9a/9b [cooling water passages], Fig. 2) cools the surface using any one of water, air, and brine as a coolant (see para. [0041], [0085]) for the purpose of having the heat of the component be drawn away by the quantity of cooling water (see para. [0058], [0060]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate water as the coolant taught by Yamamoto to the cooler of Carducci in view of Carducci’591 and Yamazaki with motivation to have the heat of the component be drawn away by the quantity of cooling water.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carducci and Carducci’591 as applied to claims 1-4, 8, 10, 12-14 above, and further in view of US 2004/0040662 to Edamura et al (“Edamura”).
Claim 9:
Edamura discloses wherein the collecting member (22, Fig. 8/11, Edamura) has a surface roughness within a range from 6.3 µm to 25 µm (see para. [0058] where surface roughness is disclosed as 10µm, which is within the claimed range) for the purpose of prolonging the service life of the trap member (see para. [0058]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the surface roughness requirements taught by Edamura with motivation to prolong the service life of the trap member.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Carducci and Carducci’591 as applied to claims 1-4, 8, 10, 12-14 above, and further in view of US 2012/0267546 to Reynolds et al. (“Reynolds”).
Claim 11: The apparatus of Carducci in view of Carducci’591 does not disclose wherein a predetermined DC voltage is applied to the deposit collector.
Reynolds discloses wherein a predetermined DC voltage (voltage of 62 [biasing power source], Fig. 1) is applied to a deposit collector (44 [cold trap filter], Fig. 1, para. [0030]) for the purpose of providing selective condensation and/or deposition of one or more chemical species at one or more predetermined positions (see para. [0026]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the voltage configuration taught by Reynolds with motivation to provide selective condensation and/or deposition of one or more chemical species at one or more predetermined positions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0186672 to Okuda et al discloses a similar claimed invention with what appears to be a non-referenced plate below the pedestal that faces the exhaust port (Fig. 3).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718